Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
The application has been amended as follows:
	
This proposed listing of claims will replace all prior versions, and listings, of claims in the application.
IN THE CLAIMS:
1. 	(currently amended) A method comprising: 
establishing secure electronic communication between an infrastructure device and at least one remote provider of services to at least one autonomous vehicle; 
in response to the at least one autonomous vehicle driving within a predetermined distance of the infrastructure device, sending from the remote provider authorizing credentials to the infrastructure device and the at least one autonomous vehicle; 
using the authorizing credentials, establishing trusted communication between the infrastructure device and the at least one autonomous vehicle; 
through the trusted communication, sending from the infrastructure device to the at least one autonomous vehicle, a data set including coordinate data of at least one road user
wherein the infrastructure device is mounted to a construction equipment at a location associated with a road construction zone with an input view of a predefined area of a road, wherein the infrastructure device receives sensor data of road users and the road construction zone, and also including the steps of: 
responsive to the sensors classifying objects as construction lane markers and determining coordinates of the construction lane markers; 
using map data indicative of drivable lane boundaries of the road construction zone, determining whether the construction lane markers are within the drivable lane boundaries; 
responsive to the determination of whether the construction land markers are within the drivable lane boundaries, setting temporary lane boundaries for the construction zone; and 
transmitting the temporary lane boundaries in the data set. 
(original) A method according to claim 1, wherein the data set also includes at least one of: a classification of the at least one user, a location history of the at least one road user, a predicted path of the at least one road user, a velocity of the at least one road user, and a behavioral model of the at least one road user. 
(original) A method according to claim 1, wherein: 
the authorizing credentials include a first security credential transmitted to the 
at least one autonomous vehicle and a second security credential transmitted to the infrastructure device; using the second security credential, the infrastructure device 
(original) A method according to claim 3 in which each of the first and second security credentials is associated with an expiration time. 
(original) A method according to claim 3 in which the vehicle requests the first security credential from the remote provider upon entering a predetermined geographic area associated with the infrastructure device. 
(original) A method according to claim 1 also including the steps of: 
broadcasting from the infrastructure device an online-status message; 
receiving at the at least one autonomous vehicle the online-status message when the at least one autonomous vehicle is within a broadcast range of the infrastructure device; 
in response to the broadcast message, sending a request from the autonomous vehicle to the remote provider for a first security credential; 
in response to the request for the first security credential, sending from the remote provider the first security credential to the autonomous vehicle and a second security credential to the infrastructure device 
(original) A method according to claim 1 wherein the infrastructure device includes sensors with an input view of a predefined area of a road receiving sensor data of road users, and also including the steps of classifying the at least one road user responsive to the sensors; defining a map segment tag indicative of a route relevance of the at least one road user; and 

 
(original) A method according to claim 7 wherein the at least one autonomous vehicle receives the map segment tag and processes information from the data set corresponding to the at least one road user if the route relevance tag matches a portion of an internal route of the at least one autonomous vehicle. 
(original) A method according to claim 7, wherein the map segment tag indicates first route relevant data representing a map segment that the at least one road user is currently occupying and a second route relevant data representing a map segment including a predicted path of the at least one road user. 
(original) A method according to claim 1, also including the steps of: 
determining a first classification of the at least one road user; 
determining a predicted path of the at least one road user responsive to the first classification and a first behavioral model corresponding to the object classification; 
monitoring sensed paths of additional road users having the first classification; responsive to at least some of the sensed paths and the first behavioral model, determining a deviation set representative of behaviors deviating from the first behavioral model; 
responsive to the deviation set and the first behavioral model, setting a second behavioral model corresponding to the first classification. 
 
(original) A method according to claim 10, also including the steps of: 
determining a predicted path of at least one of the additional road users responsive to the first classification and the second behavioral model. 
(original) A method according to claim 10, also including the steps of: 
transmitting the second behavioral model in the data set. 
(original) A method according to claim 10, wherein the monitoring of the sensed paths includes determining a relationship between the sensed paths and at least one of pedestrian infrastructure features and road infrastructure features. 
(original) A method according to claim 10, wherein the behaviors deviating from the first behavioral model are correlated to location and time. 
(original) A method according to claim 12, also including the steps of: 
detecting by the at least one autonomous vehicle an autonomous vehicle-sensed road user having the first classification; and 
determining a predicted path of the one autonomous vehicle-sensed road user using the second model. 
(original) A method according to claim 4, wherein the infrastructure device is associated with a road area, also comprising the steps of: 
detecting at the infrastructure device a vehicle traverse time through the road area; and setting an expiration time responsive to the vehicle traverse time. 
(original) A method according to claim 4 also including the step of sending from the remote base to the infrastructure device a token revocation responsive to the at least 
(cancelled) 
(currently amended) A method comprising: 
establishing secure electronic communication between an infrastructure device and multiple remote service providers, each one of the multiple remote service providers providing services associated with one of a plurality of sets of autonomous vehicles; 
responsive to an autonomous vehicle from one of the sets of autonomous vehicles driving within a predetermined distance of the infrastructure device, sending from the remote service provider associated with the autonomous vehicle authorizing credentials to the infrastructure device and the autonomous vehicle; 
using the authorizing credentials, establishing trusted communication between the infrastructure device and the autonomous vehicle; 
through the trusted communication, sending from the infrastructure device to the autonomous vehicle, a data set including coordinate data of at least one road user
wherein the infrastructure device is mounted to a construction equipment at a location associated with a road construction zone with an input view of a predefined area of a road, wherein the infrastructure device receives sensor data of road users and the road construction zone, and also including the steps of: 
responsive to the sensors classifying objects as construction lane markers and determining coordinates of the construction lane markers; 
using map data indicative of drivable lane boundaries of the road construction zone, determining whether the construction lane markers are within the drivable lane boundaries; 
responsive to the determination of whether the construction land markers are within the drivable lane boundaries, setting temporary lane boundaries for the construction zone; and 
transmitting the temporary lane boundaries in the data set. 
20. 	(currently amended) A device fixedly mounted in proximity to a road segment including: 
hardware for receiving sensor input data of the road segment; 
a processing system responsive to the sensor input for detecting coordinates of and for classifying road users on the road segment; and
a communication system; 
wherein the processing system includes a computer configured to:
 receive a credential from a remote base authorizing communications with at least one autonomous vehicle within a predetermined distance of the device; 
use the credential to sign a data set including at least the coordinates of a detected road user; and 
transmit a secure communication containing the data set to the at least one autonomous vehicle, and
wherein the infrastructure device is mounted to a construction equipment at a location associated with a road construction zone with an input view of a predefined area of a road, wherein the infrastructure device receives sensor data of road users and the road construction zone, and wherein the computer is also configured to: 
responsive to the sensors, classify objects as construction lane markers and determine coordinates of the construction lane markers; 
using map data indicative of drivable lane boundaries of the road construction zone, determine whether the construction lane markers are within the drivable lane boundaries; 
responsive to the determination of whether the construction land markers are within the drivable lane boundaries, set temporary lane boundaries for the construction zone; and 
transmit the temporary lane boundaries in the data set. 

These claims have been renumbered claims 1 through 19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-17 and 19-20 have been allowed (renumbered as claims 1-19).

“wherein the infrastructure device is mounted to a construction equipment at a location associated with a road construction zone with an input view of a predefined area of a road, wherein the infrastructure device receives sensor data of road users and the road construction zone, and also including the steps of: 
responsive to the sensors classifying objects as construction lane markers and determining coordinates of the construction lane markers; 
using map data indicative of drivable lane boundaries of the road construction zone, determining whether the construction lane markers are within the drivable lane boundaries; 
responsive to the determination of whether the construction land markers are within the drivable lane boundaries, setting temporary lane boundaries for the construction zone; and 
transmitting the temporary lane boundaries in the data set. ”
The examiner is allowing the added amended limitations as none of the prior art references Aoude et al. (US Patent No. 10,235,882), hereinafter referred to as Aoude, Nagata et al. (US 2020/0244671), hereinafter referred to as Nagata, nor Fairfield et al. (US RE48,322), hereinafter referred to as Fairfield, recite the limitations of wherein the infrastructure device is mounted to a construction equipment at a location associated with a road construction zone with an input view of a predefined area of a road, wherein the infrastructure device receives sensor data of road users and the road construction zone, and also including the steps of: … transmitting the temporary lane boundaries in the data set.


A method comprising: establishing secure electronic communication between an infrastructure device and at least one remote provider of services to at least one autonomous vehicle ("As shown in FIG. 2, an RSE may include, but not be limited to, the following components: 1. One or more communication units 103, 104 which enable the reception or transmission or both of motion data and other data related to ground transportation entities and traffic safety data, from and to nearby vehicles or other ground transportation entities, infrastructure, and remote servers and data storage systems 130." – see at least Aoude: column 15 lines 5-12) (The examiner notes that RSE, or Roadside Equipment, as taught by Aoude and illustrated in Fig. 2 of Aoude shown below, as well as SRSE (or smart RSE) as taught by Aoude, correspond to the claimed infrastructure device. Further, the remote servers and nearby vehicles taught by Aoude correspond to the claimed remote provider and the at least one autonomous vehicle, respectively);

    PNG
    media_image1.png
    340
    492
    media_image1.png
    Greyscale

in response to the at least one autonomous vehicle driving within a predetermined distance of the infrastructure device ("The processor 204 of the computing device 107 may generate, use and/or modify a distributed ledger for the infrastructure 108 that tracks a successful connection between vehicles that are within a threshold distance of the infrastructure 108." – see at least Nagata: paragraph 0031 lines 3-7) (The examiner notes that Fig. 1 of Nagata as shown below illustrates an example of Nagata's encryption key distribution system),

    PNG
    media_image2.png
    494
    660
    media_image2.png
    Greyscale

sending from the remote provider authorizing credentials to the infrastructure device and the at least one autonomous vehicle ("The processor 204 of the computing device 103 may generate, distribute and/or otherwise provide an encryption key to the vehicle 102 and/or the infrastructure 108 after the vehicle 102 and the infrastructure 108 are authenticated." – see at least Nagata: paragraph 0032 lines 4-8) (The examiner notes that the computer device 103 associated with key distribution entity 104, as shown in Fig.1 of Nagata above, distributes an encryption key to the infrastructure and vehicle, which corresponds to the claimed remote provider sending authorizing credentials to the infrastructure device and the at least one autonomous vehicle);
using the authorizing credentials, establishing trusted communication between the infrastructure device and the at least one autonomous vehicle ("A record on the distributed 
through the trusted communication, sending from the infrastructure device to the at least one autonomous vehicle, a data set including coordinate data of at least one road user ("However, when a unified view is considered by the SRSE, the locations and dynamics of the entity 2001 and of the vulnerable road user 2002 can be placed in the same reference frame: a geographic coordinate system such as a map projections or other coordinate system." – see at least Aoude: column 24 lines 25-29).
and also including the steps of: responsive to the sensors classifying objects as construction lane markers and determining coordinates of the construction lane markers ("For example, referring to FIG. 4, the computing device may be configured to determine locations of construction zone markers (e.g., the construction zone cone(s) 406) rather than lane markers 418 on the road 404 to estimate and follow the lane boundaries." – see at least Fairfield: column 17 line 65 - column 18 line 3) (The examiner notes that Fig. 4 of Fairfield as shown below illustrates a vehicle approaching a construction zone according to the teachings of Fairfield.);

    PNG
    media_image3.png
    414
    576
    media_image3.png
    Greyscale

using map data indicative of drivable lane boundaries of the road construction zone, determining whether the construction lane markers are within the drivable lane boundaries ("In an example, the computing device may be configured to update the map information to include respective sign information associated with the candidate construction zone sign and the likelihood of the existence of the construction zone on the road, so as to allow other vehicles or drivers on the road 404 to be cautious that there is a given likelihood of existence of a given construction zone on the road 404." – see at least Fairfield: column 14 lines 59-66);
responsive to the determination of whether the construction land markers are within the drivable lane boundaries, setting temporary lane boundaries for the construction zone ("Also, the computing device may be configured to utilize the sensor information rather than 
the examiner is allowing the limitations of renumbered claims 1, 18, and 19 for the reasons mentioned above. The examiner further notes that the sensor device taught by Fairfield is mounted to the autonomous vehicle, rather than mounted to a construction equipment at a location associated with a road construction zone with an input view of a predefined area of a road as taught in claims 1, 18, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zagajac et al. (US 2020/0193811) teaches a method of secure communication between an autonomous vehicles and other vehicles, infrastructure, and data networks, including determining the location and predicted future path of a traffic participant (i.e. a road user).
Anthony et al. (US 2021/0182604) teaches systems and methods for predicting user interaction with vehicles, including receiving an image and a video segment of a road scene, determining at least one action in the road scene and a likelihood of the action corresponding 
Kim et al. (US 2020/0336908) teaches a secured communication method for a V2X communication device, including the use of communication devices as part of a roadside unit of an infrastructure, wherein the roadside unit corresponds to a predetermined geographic area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/D.M./Examiner, Art Unit 3667

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667